JUDSON, District Judge,
delivered the opinion of the court.
The motion to set aside the verdict proceeds upon the ground, substantially, that the patent does in fact embrace what is not the subject of the patent. In other words, the patent covers what had long been in use anterior to the patent. The claim thus set up requires a particular examination of the patent, and the language by which the right is supposed to have been secured to the pat-entees. It is a principle too well settled to require discussion or examination, that, if a patent cover matter not patentable the whole patent is void. It then becomes important, in deciding this case, to know with precision what is secured in this patent. To do this, we must first see what the patentees do not claim.
First, the roller is not claimed. The roller is disclaimed in these words: “We make the roller of the casters of metal, or other material, in the same manner and form as the rollers heretofore in use.” The arms are disclaimed: “The piece or part which receives the roller, like the corresponding part of casters heretofore in use, consists of two arms, one on each side of the roller, to receive the ends of the axis about which the roller revolves.” The pintle is also disclaimed: “Which arms, running obliquely unite together beyond the rim of the roller, and being then rounded and extended upward perpendicularly, constitute the pintle or vertical axis of the casters.”
Having before us the various specimens of casters constructed prior to Blake’s patent, this language may be well understood to exclude from the patent in question all claim to the “wheel,” the “arms,” and the “pintle,” as each of them had been used in some form, prior to the right set up by the patent in question.
The plate caster is that which has been longest in use, and this has the wheel in all respects like the wheel used by the Blakes. but the process of attaching it to the furniture differs materially. The plate caster is attached by screws running through the plate, depending entirely on the screws to keep it fast and preserve its motion. Blake’s patent differs from the plate caster.
The socket caster has for its pintle a metallic sheath or socket, covering the entire pintle. To use this caster, the socket must first be let into the leg of the bedstead, or the furniture with which it is tc be used. *609The sheath or socket increases the expense, and to use it too much of the leg of the furniture must be cut away.
The French caster is always incumbered with a large, heavy and expensive iron frames and braces. The pintle and wheel of the French caster are not unlike Blake’s wheel and pintle, but the difference consists in that Blake’s can be, and is in fact, used without the heavy, costly and cumbrous iron frame and braces. Blake’s is simple, and the French caster is complicated, and in its use requires a covering of wood or doth to hide its deformities. This heavy frame work is a part of the caster, and in a description of the French caster this frame work is embraced. Not so with Blake’s.
The center-pin caster varies but little from the common old fashioned plate caster. It has the same wheel, arms and plate, with a short horn rising from the center of the plate, designed to steady the movements, but still the plate and screws are always used with the center-pin caster, and upon them alone depends the security of tae taster to the furniture. In this Blake’s differs materially.
The invalid caster has the same form of wheel and pintle as Blake’s, but has never been used in the same manner. This, in its use and operations, has been attacked by a kind of wood frame instead of an iron frame. The pintle is much longer than Blake’s, but as the pintle in itself is not daimed as any part of the' present patent, the difference consists in the peculiar application of Blake’s casters to the furniture. It is found that the wood frame and fixtures belong to, and always must be used with, the invalid caster; but these are now entirely dispensed with by Blake’s invention.
The safe caster is the only remaining one to be considered. This, again, has the wheel and pintle similar in form and material, yet the method of applying it to the furniture and using it with the bedstead is so entirely diverse that its antecedent use can constitute no objection to this patent. If this were to be used upon the bedstead as it has been used on the safe for many years, its application to the bedstead would be to the outside of the leg, and would be confined there by some sort of metallic clasps or staples. Blake’s patent differs from the safe caster in that it dispenses with all metallic fixtures and external irons, such as clasps, staples or sockets.
It was shown on the trial, by unquestionable evidence, that each and every other caster was so constructed and applied as to require either plates, frames, straps, staples or thimbles. Blake’s invention allows the caster to be applied directly to the center of the foot and leg of the furniture, without any of the attendants or parts of the old machinery, always in use with all other casters. By the simple process of boring a hole in the leg of the bedstead, Blake’s caster may be used without any frame work whatever. When the wood is soft, it only requires the use of the bearings.
In the statement of the case, it was remarked, that the present suit seeks to recover damage for the manufacture and sale of Blake’s caster with the bearings. The proof before the jury was that the defendant had manufactured and sold a quantity of Blake’s casters with the bearings. It may be proper, in this aspect of the question, to-define more particularly what may be called “Blake’s casters and bearings.” It is the old wheel and pintle so adapted to, and arranged with, the leg of the bedstead, by inserting it in its center, that the top of the pintle may be received in the conical cavity of the upper metallic bearing driven to the top of the hole, while the . lower metallic bearing constitutes a bush to the lower end of the hole. The top point of the pintle sustains the weight, while the lower bearing secures the pintle against the lateral motion.
The peculiar device or invention secured by these letters patent seems to consist in a new adaptation and arrangement of a part of an old caster with the furniture, in a manner heretofore unknown. This device dispenses with the old plate and screws by which the plate caster was attached; it dispenses with the iron frame belonging to, and a part of, the French caster; it dispenses with the wood frame and braces used with, and a part of, the invalid caster; it dispenses with the clasps and staples used with, and a part of, the safe caster; it dispenses with the sheath which was a part of the socket caster. This new arrangement is quite visible when in operation. By it the furniture is moved with ease and facility. The modus operandi is peculiar to itself. Its; simplicity and cheapness render the invention useful.
That part of the invention which is new appears “with reasonable certainty on the-face of the patent.” When a patent is obtained for parts of a machine involved with other parts which may have been used before, it is essential that the new parts should1 be so distinctly pointed out that the claim, may not cover any parts that are old. This: motion assumes the ground that this patent is defective in this particular. But an examination of what is claimed, and what is disclaimed, on the face of the patent, leads to the conclusion that the patent in question is not subject to this objection. The “old parts” are very clearly stated, and substantially there is nothing claimed to be new except the arrangement of these old parts of a caster with, and their adaptation to, the furniture, without the other parts of other casters, which have ever and at all times been used with the old casters.
It is not necessary, at this late day, to go into the consideration of what may be denominated the principle of this invention. That may be seen in the modus operandi,. *610and, according to well settled authority, that is enough.
[NOTE. Patent No. 821 was granted to Philos Blake. June 30. 183S, and was also involved in Blake v. Smith, Case No. 1,502.]
In determining this motion it is not necessary for the court to settle what might be its construction of the patent, were the action brought for the manufacture, sale or use of Blake's casters without the “bearings.” As has already been remarked, this action seeks to recover damages sustained by the plaintiffs in consequence of the manufacture and sale of Blake’s casters with the “bearings.” It may not be improper, however, to add that the arrangement of the “upper and lower bearings,” and the manner by which the same were attached to the wood, are claimed to be embraced within the “new invention,” but the use of both these “bearings” may be dispensed with when the wood is sufficiently hard to resist the friction, as the patentees claim. In the case on trial there was no proof that the defendant had sold the article to be used without the bearings. It is not necessary, therefore, to go farther in this case : than to determine that this patent for Blake's caster with the bearings is a valid patent.
Motion for new trial denied.